          Case 2:18-cr-00292-DWA Document 127 Filed 11/18/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA

                         v.                          Criminal No. 18-292

 ROBERT BOWERS

               MOTION FOR LEAVE TO FILE A DOCUMENT UNDER SEAL

               AND NOW comes the United States of America by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Troy Rivetti and Soo C. Song,

Assistant United States Attorneys for said district, and Julia Gegenheimer, Special Litigation

Counsel, Civil Rights Division, and respectfully moves the Court to issue an Order directing that

the United States be permitted to file a document under seal, which is the United States’ Motion for

Reconsideration in the above-captioned case, and that document be sealed pending further Order of

Court. In support of this Motion, it is respectfully submitted that this Motion relates to matters

already under seal before this Court, namely Docs. No. 74, 79, 80, 81, 82 and 124. The Government

further requests that, due to the impracticability of redacting said document because the document

is replete with sealed information, the United States shall not be required to file a redacted version

of the document.
  Case 2:18-cr-00292-DWA Document 127 Filed 11/18/19 Page 2 of 2



A proposed Order is attached for the Court’s consideration.

                                            Respectfully submitted

                                            SCOTT W. BRADY
                                            United States Attorney
                                            s/Troy Rivetti
                                            TROY RIVETTI
                                            Assistant U.S. Attorney
                                            PA ID No. 56816

                                            s/Soo C. Song
                                            SOO C. SONG
                                            Assistant U.S. Attorney
                                            DC ID No. 457268

                                            s/Julia Gegenheimer
                                            JULIA GEGENHEIMER
                                            Special Litigation Counsel
                                            Civil Rights Division
                                            NY ID No. 4949475
        Case 2:18-cr-00292-DWA Document 127-1 Filed 11/18/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                        v.                          Criminal No. 18-292

 ROBERT BOWERS


                                            ORDER


               AND NOW, to wit, this                  day of November 2019, upon consideration

of the Motion for Leave to File a Document Under Seal, heretofore filed by the United States of

America, it is hereby ORDERED that said Motion is GRANTED.

               IT IS FURTHER ORDERED that the Motion for Reconsideration to be filed in the

above-captioned case, is hereby sealed until further Order of Court. The United States shall not be

required to file a redacted version of the document. The Clerk's Office shall docket the sealed

document without requiring the government to first file a redacted version.




                                                    ________________________________
                                                    Honorable Donetta W. Ambrose
                                                    United States District Judge


 cc:    All counsel of record
